Cohn, J.,
dissenting.
Crimes Act N. J. § 171, (Rev. 257,) makes it a misdemeanor to obtain by false pretenses money, wares, merchandise, goods, or chattels, “or other valuable thing, ” with intent to cheat or defraud. Defendant was indicted for obtaining a person’s signature to an order for certain articles for which the signer was to pay a named price. Held that, though this instrument purported to be negotiable, it could not under any circumstances affect the signer, if he proved that it was obtained by false pretenses, and hence it was not a “valuable thing, ” within the meaning of the statute, and defendant’s conviction cannot be sustained. Robinson v. State, (N. .T. Sup.) 20 Atl. Rep. 753.
An indictment for false pretenses alleged that defendant falsely represented to T. that he was the owner of land described in a deed to defendant, and procured a loan from T. by executing a mortgage on such land, whereas such deed was void byreason of defendant’s having inserted his name as grantee contrary to the instructions of the grantor. It was shown that T. had no knowledge of the fraud infecting the deed to defendant. Held that, as T. was a bona fide mortgagee, the mortgage to him was valid, and hence, as he was not defrauded by defendant’s false representations, a conviction cannot be sustained. State v. Matthews, (Kan.) 25 Pac. Rep. 36.
Where the owner of a mule, with the intention of defrauding a purchaser, makes false representations as to its soundness, etc., whereby the purchaser is induced to pay a higher price, it constitutes false pretense. State v. Burke, (N. 0.) 12 S. E. Rep. 1000.
The accused borrowed $5,600, giving a note with two indorsers, and a chattel mortgage on cattle, part of which he did not own. He owed one of the indorsers $3,100, which was paid, out of the money borro wed. The lender sold the cattle owned by the accused, and this left a balance unpaid on the loan of $1,831. The indorsers were solvent. Held that, though the accused had falsely represented that he owned all the cattle, the evidence did not justify a conviction for obtaining money under false pretenses. State v. Clark, (Kan.) 26 Pac. Rep. 481.
Upon the trial of an indictment for procuring an indorsement by false pretenses, the court directed the jury to convict if they believed the accused procured the indorsement by false representations, knowing that he could not fulfill the promise. Held, that the charge was erroneous, because it ignored two essentials of the crime charged: (1) The intent to defraud, and (2) knowledge of the falsity of the representation; and because it did not restrict the jury to the consideration of the particular false statement charged in the indictment. Sharp v. State, (N. J. Sup.) 21 Atl. Rep. 1026.
Where one procured signatures to a note by falsely pretending that an agreement had already been made whereby six persons were to pay his debts at some future time, such pretenses come within R. L. § 4154, which provides for the punishment of persons who designedly, by false pretense, and with intent to defraud, obtain from another person money or other property, or the signature to any instrument, the false making of which would be punishable as forgery. State v. Switser, (Vt.) 22 Atl. Rep. 724.
An indictment for obtaining a signature to a deed will lie if defendant procured such signature by falsely representing that land which he conveyed as consideration for the deed was unin-cumbered. State v. Butler, (Minn.) 50 N. W. Rep. 532.
One who applies for and obtains credit by falsely representing that he is perfectly solvent, and responsible for his debts, and is good for his obligations, is guilty, under Code, § 4587, declaring any person a cheat and swindler who “by false representation of his own respectability, wealth, or mercantile correspondence and connections, ” shall obtain credit, and thereby defraud any person of money, etc Hathcock v. State, (Ga.) 13 S. B. Rep. 959.
*183CASES ARGUED AID DETERMÍIED IN THE SUPREME COURT OF THE TERRITORY OF WYOMING. JANUARY TERM, 1888.